Exhibit 16.1 January 8, 2014 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Re: Armco Metals Holdings, Inc. (formerly China Armco Metals, Inc.) Commission File Number: 001-34631 Commissioners: We have read Item 4.01 of Form 8-K/A dated December 31, 2013, of Armco Metals Holdings, Inc. (formerly China Armco Metals, Inc.) and are in agreement with the statements contained therein insofar as they related to our firm. Very truly yours, /s/ Li and Company, PC Li and Company, P.C. 1
